Citation Nr: 9935560	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-02 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for lumbar myofascial 
strain and degenerative disc disease, currently evaluated as 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from May 1968 to April 1972.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, denied an increased evaluation for the 
veteran's service-connected lumbar myofascial strain and 
degenerative disc disease.  In December 1997, the RO 
increased the evaluation for the veteran's lumbar spine 
disability from 10 to 40 percent.  The veteran has been 
represented throughout this appeal by the American Legion.  

In a letter from the veteran received by the RO in April 1997 
the veteran claimed that he was "not able to work due to my 
health."  It is not entirely clear whether this remark was 
pertinent to his claim for a permanent and total rating for 
nonservice-connected pension purposes or whether he was 
claiming a total rating for compensation purposes based on 
individual unemployability.  In this regard, the Board notes 
that a claim for nonservice-connected pension had already 
been granted in a February 1997 rating decision.  Moreover, 
the veteran stated in the April 1997 letter that he was now 
"on morphine for my back problems and I have to use my 
crutches and back brace all the time . . . .  I cannot hold 
out to work."  The Board concludes that, because the 
veteran's back disorder is service-connected, this letter may 
be construed as a claim for a total rating for compensation 
purposes based on individual unemployability.  It appears 
that the RO has not had an opportunity to act upon this 
claim.  Absent an adjudication, a notice of disagreement, a 
statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Therefore, the 
issue of the veteran's claim of entitlement to a total rating 
for compensation purposes based on individual unemployability 
is referred to the RO for action as may be appropriate.  
Godfrey, 7 Vet. App. at  409 (stating that Board did not err 
in referring claim to the RO where claim was not in appellate 
status); Black v. Brown, 10 Vet. App. 279 (1997).


REMAND

The veteran asserts that the record supports assignment of an 
evaluation in excess of 40 percent for his service-connected 
lumbar spine disability.  In reviewing the record, the Board 
observes that the recent VA clinical findings appear to be in 
significant conflict as to the veteran's current lumbar spine 
disability picture.  The report of a May 1997 VA examination 
for compensation purposes indicates that the veteran 
complained of severe low back pain and denied experiencing 
associated numbness or weakness.  On examination, the veteran 
exhibited marked restriction of motion of the lumbar spine 
and a normal neurological examination.  A December 1997 VA 
treatment record reflects that the veteran complained of 
chronic low back pain and lower extremity numbness/tingling.  
The veteran was prescribed an increased amount of morphine 
for his chronic low back pain.  A January 1999 VA Assessment 
of Ability to Do Work Related Activities states that the 
veteran could not stand for more than fifteen minutes without 
interruption; could not sit for more than twenty minutes 
without interruption; and could not work for any length of 
time.  A magnetic resonance imaging study was reported to 
show disc bulging at L4-5 with disc desiccation.  The veteran 
was diagnosed with severe chronic low back pain.  

The Court has held that the VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Given the 
significant disparity of the recent VA neurological findings, 
the Board concludes that an additional VA evaluation would be 
helpful in resolving the issues raised by the instant appeal.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination for compensation 
purposes which is sufficiently broad to 
accurately determine the current severity 
of his service-connected lumbar 
myofascial strain and degenerative disc 
disease.  All tests and studies which the 
examiner deems necessary should be 
accomplished and the findings should be 
reported in the examination report.  The 
examiner should state whether the 
veteran's service-connected back disorder 
is manifested by symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to a site of a 
diseased disc.  The examiner should also 
identify the normal range of motion of 
the lumbar spine; the limitation of 
activity imposed by the veteran's lumbar 
spine disability; and any associated 
pain, weakness, or other impairment, with 
a full description of the effect of the 
disability upon the veteran's ordinary 
and vocational activities.  If there is 
no pain, weakness, instability, 
functional impairment, or other 
impairment, such facts must be noted.  
The claims file, including a copy of this 
REMAND, should be made available to the 
examiner prior to the examination.  The 
examination report should reflect that 
such a review was conducted.  

2. The RO should notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (1999).

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this 

REMAND is to allow for additional development of the record.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  

